
	
		II
		109th CONGRESS
		2d Session
		S. 3758
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Reed (for himself,
			 Mr. Rockefeller,
			 Mr. Kennedy, Mr. Bingaman, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To establish certain requirements relating to the
		  continuation of the Survey of Income and Program
		  Participation.
	
	
		1.RestrictionsThe Secretary of Commerce may not—
			(1)discontinue the
			 Survey of Income and Program Participation,
			(2)make any change in
			 the design or content of such Survey, or
			(3)allow any of the
			 foregoing,
			unless the
			 discontinuation or change involved has first been approved in accordance with
			 section 2.2.Proposed
			 actions
			(a)In
			 generalWhenever in the judgment of the Secretary of Commerce it
			 becomes necessary to discontinue the Survey of Income and Program Participation
			 or to make any change in the design or content of the Survey of Income and
			 Program Participation, he shall prepare a written proposal under this
			 subsection. Such proposal—
				(1)shall
			 include—
					(A)a description of
			 the specific actions proposed to be taken;
					(B)the date or
			 schedule for their proposed implementation; and
					(C)the reasons or
			 justification for each proposed action; and
					(2)shall be submitted
			 by the Secretary of Commerce to the SIPP Commission (established by section 3)
			 in such time, form, and manner as the Commission may require.
				(b)Consideration and
			 decisionThe SIPP Commission shall promptly consider any proposal
			 received under subsection (a) and, after appropriate deliberation, shall
			 transmit its decision to approve or disapprove such proposal to the Secretary
			 of Commerce in timely fashion. Any such decision shall be in writing and shall
			 include a statement of reasons and justification.
			3.Establishment of
			 Commission
			(a)In
			 generalThere is established a commission to be known as the
			 Commission on the Survey of Income and Program Participation (in
			 this Act referred to as the SIPP Commission or the
			 Commission).
			(b)CompositionThe
			 Commission shall be composed of—
				(1)the Director of the
			 Office of Management and Budget, who shall serve ex officio;
				(2)1
			 member from the Department of Agriculture, who shall be appointed by the
			 Secretary of Agriculture;
				(3)1 member from the Department of Labor, who
			 shall be appointed by the Secretary of Labor;
				(4)1 member from the Department of Energy, who
			 shall be appointed by the Secretary of Energy;
				(5)1 member from the Department of Health and
			 Human Services, who shall be appointed by the Secretary of Health and Human
			 Services;
				(6)1 member from the Social Security
			 Administration, who shall be appointed by the Commissioner of Social
			 Security;
				(7)1 member from the Bureau of the Census, who
			 shall be appointed by the Secretary of Commerce in consultation with the
			 Director of the Census; and
				(8)2
			 members from the National Academy of Sciences, who shall be appointed by the
			 Director of the Office of Management and Budget from among individuals
			 recommended by the Council of the National Academy of Sciences.
				All
			 appointments to the Commission shall be made from among social scientists and
			 statisticians who have experience analyzing longitudinal household data on
			 economic well-being and participation in government programs.(c)Terms of
			 appointees
				(1)In
			 generalExcept as provided in
			 paragraph (2), each member who is appointed to the Commission shall be
			 appointed for a term of 2 years.
				(2)Vacancies
					(A)In
			 generalAny member appointed to fill a vacancy occurring before
			 the expiration of the term for which the member’s predecessor was appointed
			 shall be appointed only for the remainder of that term.
					(B)Service after
			 term endsA member may serve after the expiration of that
			 member’s term until a successor has taken office.
					(C)Manner of
			 appointmentA vacancy among any of the appointed members shall be
			 filled in the manner in which the original appointment was made.
					(d)ChairmanThe
			 Director of the Office of Management and Budget shall serve as Chairman of the
			 Commission.
			(e)Functions
				(1)In
			 generalIt shall be the function of the Commission to consider
			 and act on any proposal relating to the Survey of Income and Program
			 Participation (described in section 2(a)) in accordance with section
			 2(b).
				(2)Nondelegable
			 functionsThe functions of the Director of the Office of
			 Management and Budget under this Act shall be nondelegable.
				(f)ProceduresThe Commission shall meet at the call of
			 the Chairman of the Commission. A majority of the members of the Commission who
			 are eligible to vote shall constitute a quorum. All members except those under
			 paragraphs (1) and (8), respectively, of subsection (b) shall be eligible to
			 vote.
			(g)CompensationMembers
			 of the Commission shall serve as such without pay, but shall be allowed travel
			 expenses, including a per diem allowance in lieu of subsistence, in the same
			 manner as persons serving intermittently in Government service are allowed
			 travel expenses under section 5703 of title 5, United States Code.
			4.Effective
			 dateThis Act shall take
			 effect as of the date of the enactment of this Act or September 30, 2006,
			 whichever is earlier.
		
